DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, 14, and 22-24 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as US Pub. No. 2003/0211801 to Putnam, USPN 6,534,174 to Ouellette and US Pub. No. 2012/0156461 to Krishnamurthy, does not appear to teach the specifically claimed structure and composition. Specifically, the prior art does not appear to suggest the claimed combination of the at least two thermally bonded webs having a weighted linting level prior to hydroentangling, which are thermally bonded as claimed and then hydroentangled as claimed such that the composite has the specifically claimed strength factor and linting level, wherein the composite is consolidated by only the thermal bonds and the plurality of hydroentangled fibers. Note that the claimed limitation directed to the composite being only consolidated by the first and second thermal bonds and the plurality of hydroentangled fibers was interpreted in view of Applicants’ specification at paragraph 0037 and Applicants’ previous remarks of March 12, 2021.  Although the previous remarks were based on a different claim limitation, the purpose of the limitations were substantially similar to the current claim limitations, and therefore the arguments distinguishing the claimed invention from the prior art appears to be substantially similar, namely that the claimed invention achieves low linting level without any surface bonding (see Remarks of March 12, 2021, at page 11).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER Y CHOI/Primary Examiner, Art Unit 1786